Order directing judgment and judgment entered thereon reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the first cause of action in the amended complaint is in substance the same as that alleged in the .original complaint, and since both parties are nonresidents, and the cause of action arose in Russia, the State Statute of Limitations is not a bar to the first cause of action. At the time of the commencement of this action the general Russian Statute of Limitations of ten years had not run. (Meyers v. Credit Lyonnais, 259 N. Y. 399.) The second cause of action was not asserted until more than ten years after it had accrued; but in our opinion there is a question of fact as to whether the general Russian statute as interpreted by Russian law applies and such question can only be determined on the trial. The effect of the counterclaim interposed by the defendant to the original complaint upon the Statute of Limitations is not determined because there now exists no such counterclaim. Order denying plaintiff’s motion to compel defendant to pay costs stipulated in the Federal court, and for a stay, etc., affirmed, without costs. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. [144 Misc. 499.]